Citation Nr: 1705363	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from January 1959 to September 1962.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2019 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina in which the appellant's claim of entitlement to service connection for bilateral hearing loss was granted and his claims of entitlement to service connection for tinnitus and a right knee disorder were denied.  

The Board remanded for additional development in March 2015.  The case has now been returned to the Board for appellate review.

The Veteran is appealing the initial rating that was assigned for the service-connected bilateral hearing loss after service connection was granted.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  On the VA audiology examination conducted in July 2009, the Veteran's hearing acuity was level II in the right ear and level III in the left ear.

2.  On the VA audiology examination conducted in June 2016, the Veteran's hearing acuity was level II in the right ear and level III in the left ear.

3.  Tinnitus did not manifest in service, within the one year presumptive period, or at any time during the appeal period.

4.  The preponderance of the evidence is against a finding that the appellant had a chronic right knee disorder during his active military service.

5.  Arthritis of the right knee was not objectively shown within one year after the appellant's discharge from active military service.

6.  The preponderance of the evidence is against a finding that there is any relationship between any current right knee disorder and the appellant's active military service, or any service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for the bilateral hearing loss in excess of zero percent were not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI, Table VIA and Table VII, 4.86, Diagnostic Code 6100 (2016).

2.  Tinnitus was not incurred in service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016). 

3.  The criteria for the establishment of service connection for a right knee disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The Veteran's hearing loss appeal arises from his disagreement with the initial rating assigned following the grant of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Turning to the Veteran's two service connection claims, VA's duty to notify was satisfied by a letter from the RO dated in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Notice addressing disability ratings and effective dates was also provided to the appellant in the March 2009 RO letter.  The Board therefore finds that the duty to notify has been satisfied in this case.

The duty to assist was also met in this case.  The Veteran's service medical treatment records are included in the evidence of record.  His VA medical treatment records have also been obtained and associated with the file.  The Veteran was afforded VA medical examinations in July 2009, and June 2016.

A remand issued by the Court or by the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO asked the appellant to provide information detailing the all post-service medical treatment for his tinnitus and right knee, but the appellant never provided any such information.  The RO also obtained VA medical treatment records.  In addition, the RO also afforded the appellant a VA audiometric examination and also obtained a VA medical opinion as directed by the March 2015 Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The June 2016 VA examinations were rendered by medical professionals, and the associated reports reflect review of the appellant's electronic claims file and medical treatment records.  The opinions included reference to the service medical records and demonstrated objective evaluations.  The examiners were able to assess the nature, onset date, severity and etiology of the appellant's claimed hearing loss, tinnitus and right knee disorder. 

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10, 4.85(a) (2015).

In this case, the VA audiologist who examined the appellant in June 2016 noted the effects on the Veteran's daily life included his complaints of difficulty hearing people talking and having to turn up the television.  Thus, the examination reports did include information concerning how the Veteran's hearing impairment affected his daily functioning.  Further, the Veteran was given the opportunity to provide additional evidence through his lay statements and those of third parties.

The Board finds that the June 2016 examination reports to be sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the medical opinions were in any way incorrectly prepared or that either VA examiner failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another examination or opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was provided with notice as to the medical evidence needed for increased ratings and for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of any one of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased initial rating for hearing loss

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss.  He maintains that he has much difficulty hearing.  The Veteran has reported having difficulty hearing people talking.  He has also reported that he has to turn his television up loud.

The law provides that disability ratings are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the Veteran or not, and the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the rating of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

The Veteran is appealing the initial rating that was assigned.  As such, VA must consider whether staged ratings are warranted for any periods since the effective date of service connection when the disability was more severe than at others.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Service connection for right and left (bilateral) sensorineural hearing loss was established by a July 2009 rating decision, effective as of February 25, 2009; an initial rating of zero percent was assigned for the Veteran's hearing loss.  The Veteran contends that his bilateral hearing loss disability at issue in this case has been more severely disabling than reflected by the noncompensable rating.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Ratings of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear is to be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.

The Veteran was afforded a VA audiology examination in July 2009.  The examiner reviewed the claims file.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
80
85
58
LEFT
30
30
90
95
61

Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear and 88 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level II hearing acuity in the right ear and Level III in the left ear.  Such findings result in a noncompensable disability rating.

The Veteran was afforded another VA audiology examination in June 2016.  The examiner reviewed the Veteran's electronic claims file and medical records.  The Veteran complained of having problems hearing people talking and having to turn up his television to a loud volume.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
90
95
66
LEFT
40
50
90
100
70

Speech audiometry (Maryland CNC) revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, these findings result in a corresponding designation of Level II hearing acuity in the right ear and Level III in the left ear.  Such findings result in a zero percent disability rating.

Neither of the audiogram test results of record showed an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86.  This is so because not all puretone thresholds were 55 decibels or more, and because the threshold at 2000 Hz was less than 70 decibels in each ear.  38 C.F.R. § 4.86.

The Board is aware of the Veteran's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support a compensable schedular rating for his bilateral hearing loss.  The assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric ratings are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular ratings are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent rating is assigned where hearing is at Level II for one ear and Level III for the other.  Under the pertinent regulations, a zero percent rating is yielded by each one of the two audiometric examination results of record as discussed above.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  The Board must accordingly find that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss disability. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that his hearing loss disability deficits have been more severe than the assigned schedular disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the schedular rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss disability on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the Veteran's schedular degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

Notwithstanding the above discussion, an increased evaluation for the bilateral hearing loss could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the Veteran's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the Veteran has not required any hospitalization for his service-connected bilateral hearing loss at issue, and that the manifestations of the hearing loss are not in excess of those contemplated by the currently assigned rating.  Furthermore, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the hearing loss would be in excess of that contemplated by the assigned rating.  The Veteran's hearing loss is manifested by difficulty hearing speech and problems hearing the television.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.

In addition, the Veteran has not offered evidence of any symptoms due to the bilateral hearing loss that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).  

Hence, the rating criteria contemplate the Veteran's disability picture.  No further discussion of extraschedular entitlement is required.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The preponderance of the most probative evidence is against the assignment of a higher (compensable) rating for the bilateral hearing loss disability.  The findings needed for the next higher rating for the hearing loss disability are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a compensable rating for the hearing loss disability under the rating criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In light of the holding of the Court in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his hearing loss.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the bilateral hearing loss since service connection was granted.  Based upon the record, the Board finds that at no time during the claim/appellate period has the bilateral hearing loss claim on appeal been more disabling than as currently rated.

Lastly, a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Under Rice, the Court also held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.

In this case, the Veteran has not contended that he is unemployable solely due to his hearing loss and the evidence of record, including the his own statements, does not indicate that the hearing loss has interfered with his capacity to work.  Furthermore, unemployability due to the hearing loss has not been demonstrated in the evidence of record.  Therefore, the matter of entitlement to a TDIU due to the hearing loss is not raised.

B.  Service connection claims

In his February 2009 application for benefits, the appellant reported that he had had tinntius since September 1962.  He also reported that he had incurred an injury to the right knee in service in September 1959.

When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

1.  Tinnitus claim

Tinnitus is a chronic disease within the parameters of 38 C.F.R. § 3.303(b) where acoustic trauma is present in service.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  As reflected in the July 2009 rating decision in which service connection for bilateral hearing loss was granted, the medical evidence of record indicated that the Veteran's hearing loss was related in part to his history of military noise exposure.

The Veteran was afforded a VA audiology examination in July 2009; the examiner reviewed the claims file.  The examiner stated that the Veteran did not have any current complaint relating to tinnitus.

The Veteran was afforded another VA audiology examination in June 2016.  The examining audiologist reviewed the Veteran's electronic claims file and medical records.  The examiner noted that the Veteran did not report experiencing recurrent tinnitus.  The examiner specifically asked the Veteran if he had noises, buzzing, ringing, pressure or other issues with either ear.  The Veteran reported only that he had some wax and drainage.  The examiner further stated that the Veteran denied experiencing tinnitus multiple times.

While the Veteran has made general complaints that he has had tinnitus since service, such allegations are outweighed by the repeated clinical findings of no tinnitus such as on the VA examinations conducted in July 2009, and June 2016.  The report of the latter examination reflects that the Veteran denied experiencing any specifically named manifestation of tinnitus such as buzzing, ringing or other noises in either ear.  In addition, the Veteran's VA treatment records do not contain any mention of tinnitus.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In this case, nothing in the evidence of record indicates that any chronic tinnitus existed at any time during the appeal period.  Therefore the appellant does not have tinnitus.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

None of the medical evidence of record establishes that the appellant had tinnitus at any point during the pendency of the claim.  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  As there is no evidence of tinnitus, service connection is not warranted. 

2.  Right knee claim

As previously noted, the Veteran stated in his February 2009 application for benefits that he injured his right knee in service in September 1959.  Review of the Veteran's service medical treatment records reflect that he sought treatment for a pulled ligament in his right leg under the knee on September 16, 1959.  He subsequently underwent a service re-enlistment examination on September 22, 1959.  The examiner noted that the Veteran had possible strained ligaments of the right knee in September 1959.  However, the clinical evaluation of the Veteran's lower extremities on physical examination was that they were normal.  The service medical records contain no further mention of any right knee ligament problem.  In September 1960, the Veteran sought treatment after a spring on a jeep slipped off a jack and struck the veteran on the knee.  Whether it was the left knee or the right knee was not noted in the medical record.  In any case, there was no further mention of any problem related to the injury.  The Veteran underwent a service separation examination in August 1962.  On physical examination, his lower extremities were described as clinically normal.

The Veteran underwent a VA medical examination in July 2009; the examining physician reviewed the Veteran's claims file.  The Veteran reported that he had hurt his right knee when he jumped off the back of a truck at Fort Meade in the early 1960s.  He reported that he had undergone outpatient knee surgery in 1995 and again in 1996.  Radiographic examination of the Veteran's knee revealed that there were no significant degenerative changes.  The radiologist stated that the clinical impression was normal right knee unremarkable for age.  The examiner rendered diagnoses of strained right knee and ligamentous injury right knee status post-surgery times two.  The examiner opined that the current right knee pathology was less likely than not to be causally related to the in-service knee injury in that said knee injury was self-limiting in-service and for many years after service; the examiner noted that the Veteran's knee problems did not require surgery until 1995.

The Veteran was afforded another VA medical examination in June 2016; the examiner reviewed the claims file.  The Veteran complained of right knee pain for several years and reported that he had undergone arthroscopic surgery more than 25 years before.  The examiner noted that the Veteran was not in receipt of any medical treatment for his right knee.  The Veteran said that he could walk five miles and he complained of pain with squatting.  On physical examination, there was tenderness to palpation of the medial joint line.  Crepitus was present in the right knee.  There was no joint instability and muscle strength was 5/5 in the right knee.  There was no dislocation or meniscus problem.  The examiner noted that there was no documentation of any degenerative or traumatic arthritis of the right knee.  

The examiner rendered a diagnosis of right knee strain and opined that it was less likely than not that the right knee complaints were related to any in-service event, injury or illness.  In particular, the examiner stated that while there was evidence of a pulled ligament in September 1959, there was no documentation that this resulted in a chronic condition.  The examiner also noted the Veteran's report of surgery performed on the right knee approximately 30 years after service separation but said that there was no evidence supporting a conclusion that the condition for which the knee surgery was performed was sustained in service.  The examiner concluded that the Veteran appeared to have sustained an acute ligament injury in 1959 but that the condition was not a chronic condition as evidenced by the lack of continuity of care.  The examiner also stated that the physical examination was essentially benign except for mild crepitus which would be expected in an individual as old as the Veteran.  

The foregoing evidence shows that the appellant has reported an in-service injury of the right knee but his service medical treatment records do not reflect any chronic right knee condition and the August 1962 service separation examination was negative for any right knee disorder.  In addition, there is no evidence, apart from the appellant's statements, suggesting that he manifested arthritis to any degree within one year of his discharge from active service in September 1962.  The first diagnosis of right knee osteoarthritis is found in a November 2014 VA treatment record.  However, there is no radiographic evidence of degenerative changes and the July 2009 x-ray report stated that the Veteran's right knee was normal and unremarkable for his age.

The appellant has presented no corroborating evidence to establish a continuity of symptomatology of a right knee disorder since service.  The earliest medical evidence demonstrating any diagnosed right knee disorder post-service is found in a November 2014 VA medical record which is more than 40 years after the appellant was discharged from active service.  The Veteran has reported right knee surgery in 1995 and 1996 - more than 30 years after service, but no earlier treatment.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In addition, there is no clinical evidence to support the conclusion that any chronic disorder resulted from any incident of active service.  While the appellant has contended that he experienced right knee pain in service in 1959 and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board notes that the appellant is service-connected for diabetes mellitus with right and left leg neuropathy.  However, there is nothing in the evidence of record to indicate that it is at least as likely as not that the appellant's currently diagnosed right knee strain or osteoarthritis is causally related in any way to the service-connected diabetes or diabetic neuropathy.  

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed right knee disorder is not related to his active service.  While it is appears that the appellant does suffer from right knee osteoarthritis and/or a right knee strain, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such pathology and his active service between 1959 and 1962.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive, secondary or aggravation) to indicate that the claimed right knee pathology was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

The Board has considered the appellant's statements asserting a nexus between his currently-diagnosed right knee osteoarthritis and right knee strain and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, radiographic findings are necessary for a diagnosis of arthritis; such testing requires specialized equipment and training and is therefore not susceptible to lay opinions.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant about the origins of his claimed right knee pathology because he is not qualified to offer such opinions.  As noted above, the appellant's lay statements may be competent to support his claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, he is competent to say that he had right knee pain while in service and now, but he does not have the expertise to state that there is a relationship between his service or his service-connected disability and any current right knee disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the appellant's representative.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant or his representative as to the etiology of his claimed right knee pathology because they are not qualified with medical expertise to offer such opinions.  

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's right knee pathology by the service-connected diabetes mellitus or the lower extremity neurological disabilities, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Because neither the appellant nor his representative has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the appellant's current right knee pathology and his active service, including his service-connected diabetes mellitus and right and left leg neurological disabilities, despite his contentions to the contrary.  In that regard the Board finds substantially probative the June 2016 VA medical opinion undertaken specifically to address the matter on appeal.  The opinion was rendered after review of the appellant's claims file, including his service medical records; the opinion was clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability and by way of aggravation.  As a result, the evidence is insufficient to support a grant of service connection for any right knee disorder, including osteoarthritis and/or a knee strain.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's right knee disorder claim.  Because the preponderance of the evidence is against the right knee disorder service connection claim, the benefit of the doubt doctrine does not apply.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial compensable disability evaluation in excess of zero percent for the service-connected bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right knee disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


